Exhibit 10.2

 

MEMC ELECTRONIC MATERIALS, INC.

2009 SPECIAL INDUCEMENT GRANT PLAN

 

 

1.          Purpose of the Plan

The purpose of this MEMC Electronic Materials, Inc.  2009 Special Inducement
Grant Plan is to promote the interests of the Company and its stockholders by
providing certain employees of Target LLC with an appropriate incentive to
encourage them to continue in the service and employ of the Company or an
Affiliate and to improve the growth and profitability of such entities. 

2.         Definitions

As used in this Plan, the following capitalized terms shall have the following
meanings:

(a)        “Affiliate” shall mean, with respect to the Company, any other Person
that, directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with the Company. 

(b)        “Award” shall mean an Option or a Restricted Stock Unit granted to a
Participant pursuant to the terms of this Plan, as evidenced by an Award
Agreement. 

(c)        “Award Agreement” shall mean, in the case of an Option, a Stock
Option Grant Agreement and in the case of a Restricted Stock Unit, a Restricted
Stock Unit Agreement. 

(d)        “Board” shall mean the Board of Directors of the Company. 

(e)        “Cause” shall mean, when used in connection with the termination of a
Participant’s Employment, the termination of the Participant’s Employment by the
Company or any Affiliate which Employs such Participant on account of (i) the
failure of the Participant to make a good faith effort to substantially perform
his duties hereunder (other than any such failure due to the Participant’s
Disability) or Participant’s insubordination with respect to a specific
directive of the Participant’s supervisor or officer to which the Participant
reports directly or indirectly; (ii) Participant’s dishonesty, gross negligence
in the performance of his duties hereunder or engaging in willful misconduct,
which in the case of any such gross negligence, has caused or is reasonably
expected to result in direct or indirect material injury to the Company or any
of its Affiliates; (iii) breach by Participant of any material provision of any
other written agreement with the Company or any of its Affiliates or material
violation of any Company policy applicable to Participant; or (iv) Participant’s
commission of a crime that constitutes a felony or other crime of moral
turpitude or fraud.  If, subsequent to Participant’s termination of employment
hereunder for other than Cause, it is determined in good faith by the Company
that Participant’s employment could have been terminated for Cause hereunder,
Participant’s employment shall, at the election of the Company, be deemed to
have been terminated for Cause retroactively to the date the events giving rise
to Cause occurred. 

(f)        “Code” shall mean the Internal Revenue Code of 1986, as amended. 

--------------------------------------------------------------------------------



(g)        “Commission” shall mean the U.S.  Securities and Exchange
Commission. 

(h)        “Committee” shall mean the Committee appointed by the Board pursuant
to Section 3 of this Plan, or in the absence of such appointment, the Board. 

(i)         “Common Stock” shall mean the shares of common stock of the Company,
par value $0.01 per share. 

(j)         “Company” shall mean MEMC Electronic Materials, Inc. 

(k)        “Disability” shall mean, with respect to any Participant, that, as a
result of incapacity due to a physical or mental illness, such Participant is,
or is reasonably likely to become, unable to perform his or her duties for more
than six (6) months or six (6) months in the aggregate during any twelve (12)
month period.  Notwithstanding the foregoing, if, as of the date of
determination, the Participant is party to an effective employment or consulting
agreement or Award Agreement that contains a different definition of the term
“Disability” (or any derivation of such term), the definition in such agreement
shall control. 

(l)         “Eligible Employee” shall mean any individual who becomes an
employee of the Company or an Affiliate as of the closing date of the Target
Merger and who was employed by Target LLC as of such closing date.

(m)       “Employment” shall mean employment with the Company or any Affiliate
and/or service as a consultant for the Company or any Affiliate.  “Employee,”
“Employed” and “Employs” shall have correlative meanings. 

(n)        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended. 

(o)        “Exercise Date” shall have the meaning set forth in Section 5.8
herein. 

(p)        “Exercise Notice” shall have the meaning set forth in Section 5.8
herein. 

(q)        “Exercise Price” shall mean the price that the Participant must pay
under the Option for each share of Common Stock as determined by the Committee
and specified in the Stock Option Grant Agreement. 

(r)        “Fair Market Value” shall mean, as of any date, the closing price of
the share of Common Stock, as reported on the New York Stock Exchange for such
date or such national securities exchange as may be designated by the Board or,
if Common Stock was not traded on such date, on the next preceding day on which
Common Stock was traded. 

(s)        “Grant Date” shall mean the closing date of the Target Merger.

(t)        “Non-Qualified Stock Option” shall mean an Option that is not an
“incentive stock option” within the meaning of Section 422 of the Code. 

2

--------------------------------------------------------------------------------



(u)        “Option” shall mean the option to purchase Common Stock granted to
any Participant under the Plan.  Each Option granted hereunder shall be a
Non-Qualified Stock Option and shall be identified as such in the Stock Option
Grant Agreement by which it is evidenced. 

(v)        “Option Spread” shall mean, with respect to an Option, the excess, if
any, of the Fair Market Value of a share of Common Stock as of the applicable
Valuation Date over the Exercise Price. 

(w)       “Participant” shall mean an Eligible Employee to whom a Grant of an
Award under the Plan has been made, and, where applicable, shall include
Permitted Transferees. 

(x)        “Permitted Transferee” shall mean a Transferee who meets the
requirements set forth in Section 5.5. 

(y)        “Person” means an individual, partnership, corporation, limited
liability company, unincorporated organization, trust or joint venture, or a
governmental agency or political subdivision thereof. 

(z)        “Plan” means this MEMC Electronic Materials, Inc.  2009 Special
Inducement Grant Plan, as it may be amended from time to time. 

(aa)      “Restricted Stock Unit” shall mean the right to receive a share of
Common Stock from the Company at a designated time in the future (provided such
Restricted Stock Unit is vested at such time) which is granted to a Participant
pursuant to Section 6 herein and which is subject to the restrictions set forth
in Section 6 herein or in any Restricted Stock Unit Agreement that evidences
such right.  The participant does not have the rights of a stockholder until
receipt of the Common Stock. 

(bb)      “Restricted Stock Unit Agreement” shall mean the separate written
agreement evidencing the grant of each Restricted Stock Unit pursuant to the
Plan. 

(cc)      “Securities Act” shall mean the Securities Act of 1933, as amended. 

(dd)      “Stock Option Grant Agreement” shall mean the separate written
agreement evidencing the grant of each Option pursuant to the Plan. 

(ee)      “Target Merger” shall mean the merger of a wholly owned subsidiary of
the Company with and into Target LLC.

(ff)       “Transfer” shall mean any transfer, sale, assignment, gift,
testamentary transfer, pledge, hypothecation or other disposition of any
interest.  “Transferable”, “Transferee” and “Transferor” shall have correlative
meanings. 

(gg)      “Valuation Date” shall mean the trading date immediately preceding the
date of the relevant transaction. 

3

--------------------------------------------------------------------------------



(hh)      “Vesting Date” shall mean, in the case of an Option, the date an
Option becomes exercisable pursuant to Section 5.3 and in the case of Restricted
Stock Units, the date a right to receive a share of Common Stock vests pursuant
to Section 6.2. 

3.         Administration of the Plan

The Plan shall be administered by the Committee, which shall be comprised of no
fewer than two members of the Board who shall be appointed from time to time by
the Board.  The Committee may delegate its authority to grant Awards to a
subcommittee of such Committee comprised solely of outside directors.  In the
absence of a Committee, the Board shall function as the Committee for all
purposes under the Plan, and to the extent that the Board so acts, references in
this Plan to the Committee shall refer to the Board as applicable. 

3.1       Powers of the Committee.  In addition to the other powers granted to
the Committee under this Plan, the Committee shall have the discretionary power:
(a) to determine to which of the Eligible Employees grants of Awards shall be
made; (b) to determine whether a grant of an Award will consist of an Option,
Restricted Stock Units or any combination thereof, (c) to determine the time or
times when grants shall be made and to determine the number of shares of Common
Stock subject to each such Award; (d) to prescribe the form of any Award
Agreement evidencing an Award and make any amendment or modification to any
Award Agreement consistent with the terms of this Plan; (e) to determine the
terms and conditions applicable to each Award (which need not be identical); (f)
to adopt, amend and rescind such rules and regulations as, in its opinion, may
be advisable for the administration of this Plan; (g) to construe and interpret
this Plan, such rules and regulations and the instruments evidencing the Awards;
and (h) to make all other determinations necessary or advisable for the
administration of this Plan. 

3.2       Determinations of the Committee.  Any grant of an Award,
determination, prescription or other act of the Committee made in good faith
shall be final and conclusively binding upon all persons. 

3.3       Indemnification of the Committee.  No member of the Committee or the
Board shall be liable for any action or determination made in good faith with
respect to this Plan or any Award.  To the full extent permitted by law, the
Company shall indemnify and hold harmless each person made or threatened to be
made a party to any civil or criminal action or proceeding by reason of the fact
that such person, or such person’s testator or intestate, is or was a member of
the Committee. 

3.4       Inconsistent Terms.  In the event of a conflict between the terms of
this Plan and the terms of any Award Agreement, the terms of this Plan shall
govern. 

4.         Shares Subject to this Plan

Subject to adjustment as provided in this Section 4 and Section 8 hereof, the
maximum number of shares of Common Stock available for grant under this Plan
shall be 3,000,000.  To the extent that any Award granted under this Plan
terminates, expires or is canceled without having been exercised, the shares
covered by such Award shall not again be available for grant under this Plan. 

5.         Options

4

--------------------------------------------------------------------------------



5.1       Identification of Options.  The Options granted under this Plan shall
be clearly identified in the Stock Option Grant Agreement as Non-Qualified Stock
Options. 

5.2       Exercise Price.  The Exercise Price of any Option granted under this
Plan shall be such price as the Committee shall determine and which shall be
specified in the Stock Option Grant Agreement; provided, however, that such
price may not be less than the Fair Market Value of a share of Common Stock on
the Grant Date.

5.3       Vesting Date of Options.  Each Stock Option Grant Agreement shall
indicate the date or conditions, including the achievement of certain
performance objectives, under which such Option shall become exercisable. 

5.4       Limitation on Transfer.  During the lifetime of a Participant, each
Option shall be exercisable only by such Participant unless the Participant
obtains written consent from the Company to Transfer such Option to a specified
Transferee (a “Permitted Transferee”) or the Participant’s Stock Option Grant
Agreement provides otherwise.  Only Transfers of Options without consideration
shall be permitted. 

5.5       Condition Precedent to Transfer of Any Option.  It shall be a
condition precedent to any Transfer of any Option by any Participant that the
Transferee, if not already a Participant in the Plan, shall agree prior to the
Transfer in writing with the Company to be bound by the terms of the Plan and
the Stock Option Grant Agreement as if the Transferee had been an original
signatory thereto. 

5.6       Effect of Void Transfers.  In the event of any purported Transfer of
any Options in violation of the provisions of the Plan, such purported Transfer
shall, to the extent permitted by applicable law, be void and of no effect. 

5.7       Exercise of Options.  A Participant may exercise any or all of his
vested Options by serving an Exercise Notice on the Company as provided in
Section 5.8 hereto.

5.8       Method of Exercise.  Unless otherwise determined by the Committee, the
Option shall be exercised by delivery of written notice to the Company’s
principal office (the “Exercise Notice”), to the attention of its Secretary, no
less than five business days in advance of the effective date of the proposed
exercise (the “Exercise Date”).  Such notice shall (a) specify the number of
shares of Common Stock with respect to which the Option is being exercised, the
Grant Date of such Option and the Exercise Date, (b) be signed by the
Participant and (c) if the Option is being exercised by the Participant’s
Permitted Transferee(s), such Permitted Transferee(s) shall indicate in writing
that they agree to and shall be bound by this Plan and Stock Option Grant
Agreement as if they had been original signatories thereto.  The Exercise Notice
shall include (i) payment in cash for an amount equal to the Exercise Price
multiplied by the number of shares of Common Stock specified in such Exercise
Notice, or (ii) if approved in advance by the Committee, a certificate
representing the number of shares of Common Stock with a Fair Market Value equal
to the Exercise Price multiplied by the number of shares of Common Stock
specified in such Exercise Notice or a combination of cash and certificates or
any other method otherwise approved by the Committee.  In its discretion, the
Committee may also permit any Participant to exercise an Option through a
cashless exercise procedure involving a broker or dealer approved by the
Committee, provided that the participant complies with the procedures for such
an exercise established by the Committee. 

5

--------------------------------------------------------------------------------



5.9       Issuance of Shares.  Subject to any governing rules or regulations,
upon the exercise of the Options in accordance with Section 5.8, the Company
shall issue shares of Common Stock to the Participant (a) by issuing
certificates of shares of Common Stock in the name of the Participant and
delivering such certificates to the Participant (or such shares shall be held in
the name of the Participant in book entry form by a broker/dealer designated by
the Participant or the Company) or (b) by book entry on the Company’s transfer
agent and registrar’s books of account in an appropriate amount based upon the
number of shares purchased under the Option.

5.10     Termination of Options.  The Committee may, at any time, in its
absolute discretion, without amendment to this Plan or any relevant Stock Option
Grant Agreement, terminate the Options then outstanding, whether or not
exercisable, provided, however, that the Company, in full consideration of such
termination, shall pay with respect to any Option, or portion thereof, then
outstanding, an amount equal to the Option Spread determined as of the Valuation
Date coincident with or next succeeding the date of termination.  Such payment
shall be made as soon as practicable after the payment amounts are determined. 

5.11     Rights as Stockholder.  Except as otherwise expressly provided herein,
the Participants shall not have any rights as stockholders with respect to any
shares of Common Stock covered by or relating to the Options granted pursuant to
this Plan until the date such Options are exercised under Section 5.8 and issued
under Section 5.9.  Except as otherwise expressly provided in Section 8 hereof,
no adjustment to the Options shall be made for dividends or other rights for
which the record date occurs prior to the date shares are issued under Section
5.9.

6.         Restricted Stock Units

6.1       Grant of Restricted Stock Unit.  The Committee may grant Restricted
Stock Units pursuant to this Plan.  Each Grant of Restricted Stock Units shall
be evidenced by a Restricted Stock Unit Agreement containing such restrictions,
terms and conditions as the Committee deems appropriate, provided that such
restrictions, terms and conditions are not inconsistent with this Section 6. 

6.2       Vesting Date of Restricted Stock Units.  Each Restricted Stock Unit
Agreement shall indicate the date or conditions, including the achievement of
certain performance objectives, under which such Restricted Stock Units shall
become vested. 

6.3       Limitation of Transfer of Restricted Stock Units.  A Restricted Stock
Unit shall not be Transferable under any circumstances and no transfer of a
Participant’s rights with respect to such Restricted Stock Unit, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
Transferee any interest or right in or with respect to such Restricted Stock
Unit, but immediately upon any attempt to Transfer such Restricted Stock Unit,
such Restricted Stock Unit, and all of the rights related thereto, shall be
cancelled and shall be forfeited by the Participant and the Transfer shall be of
no force or effect. 

6.4       Issuance of Common Stock.  As soon as practical after the time stated
in the Restricted Stock Unit Agreement, shares of Common Stock equal to the
number of vested Restricted Stock Units reflected in the applicable Restricted
Stock Unit Agreement shall be distributed to the Participant (or the
beneficiary(ies) or personal representative of a deceased Participant). 
Distributions shall be made in shares of Common Stock, with fractional shares
rounded up to the nearest whole share. 

6

--------------------------------------------------------------------------------



6.5       Termination of Restricted Stock Units.  The Committee may, at any
time, in its absolute discretion, terminate any Restricted Stock Unit Award then
outstanding, whether vested or not, provided, however, that the Company, in full
consideration of such termination shall pay with respect to each Restricted
Stock Unit, whether or not vested on the date of such termination, an amount
equal to the Fair Market Value of a share of Common Stock determined as of the
Valuation Date coincident with or next succeeding the date of termination.  Such
payment shall be made as soon as practicable after the payment amounts are
determined.  Notwithstanding the foregoing, no action will be taken pursuant to
this Section 6.5 that will result in a violation of Code Section 409A and the
regulations thereunder.

6.6       Rights as Shareholders.  A Participant will not have any stockholder
rights, such as rights to vote or to receive dividends or other distributions,
with respect to any Restricted Stock Units.  A Participant will have only
adjustment rights provided in this Plan and the cash dividend equivalent rights,
if any, provided in the Restricted Stock Unit Agreement. 

7.         Termination of Employment

7.1       Expiration of Options.  With respect to each Participant, such
Participant’s Option(s), or portion thereof, which have not become exercisable
shall expire on the date such Participant’s Employment is terminated for any
reason unless otherwise specified in the Stock Option Grant Agreement.  With
respect to each Participant, each Participant’s Option(s), or any portion
thereof, which have become exercisable on the date such Participant’s Employment
is terminated shall expire on the earlier of (i) the commencement of business on
the date the Participant’s Employment is terminated for Cause; (ii) 90 days
after the date the Participant’s Employment is terminated for any reason other
than Cause, death or Disability; (iii) one year after the date of the
Participant’s Employment is terminated by reason of the Participant’s death;
(iv) one year after the date the Participant’s Employment is terminated by
reason of Disability, provided, however, that if during such one-year period
following the termination of the Participant’s Employment by reason of
Disability the Participant dies, the Participant’s legal representative or
beneficiary may exercise the Participant’s Option(s), or any portion thereof,
which have become exercisable on the date of the Participant’s Employment is
terminated for a period of one year from the date of the Participant’s death; or
(iv) the 10th anniversary of the Grant Date for such Option(s).  Notwithstanding
the foregoing, the Committee may specify in the Stock Option Grant Agreement a
different expiration date or period for any Option granted hereunder, and such
expiration date or period shall supersede the foregoing expiration period. 

7.2       Expiration of Restricted Stock Units.  With respect to each
Participant, such Participant’s Restricted Stock Units that have not become
vested on the date such Participant’s Employment is terminated for any reason
shall be forfeited unless otherwise specified in the Restricted Stock Unit
Agreement. 

8.         Adjustment Upon Changes in Company Stock

8.1       Increase or Decrease in Issued Shares Without Consideration.  Subject
to any required action by the stockholders of the Company, in the event of any
increase or decrease in the number of issued shares of Common Stock resulting
from a subdivision or consolidation of shares of Common Stock or the payment of
an extraordinary stock dividend (but only on the shares of Common Stock), or any
other increase or decrease in the number of such shares effected without receipt
of consideration by the Company, the Committee shall make such adjustments with
respect to the number of shares of Common Stock subject to the Awards and/or the
exercise price per share of Common Stock as the Committee may consider
appropriate to prevent the enlargement or dilution of rights. 



7

--------------------------------------------------------------------------------





8.2       Certain Mergers.  Subject to any required action by the stockholders
of the Company, in the event that the Company shall be the surviving corporation
in any merger or consolidation (except a merger or consolidation as a result of
which the holders of shares of Common Stock receive only securities of another
corporation), the Awards outstanding on the date of such merger or consolidation
shall pertain to and apply to the securities that a holder of the number of
shares of Common Stock subject to any such Award would have received in such
merger or consolidation (it being understood that if, in connection with such
transaction, the stockholders of the Company retain their shares of Common Stock
and are not entitled to any additional or other consideration, the Awards shall
not be affected by such transaction). 

8.3       Certain Other Transactions.  In the event of (i) a dissolution or
liquidation of the Company, (ii) a sale of all or substantially all of the
Company’s assets, (iii) a merger or consolidation involving the Company in which
the Company is not the surviving corporation or (iv) a merger or consolidation
involving the Company in which the Company is the surviving corporation but the
holders of shares of Common Stock receive securities of another corporation
and/or other property, including cash, the Committee shall, in its absolute
discretion, have the power to:

                        (A)       provide for the exchange of any Award
outstanding immediately prior to such event (whether or not then exercisable)
for an award with respect to, as appropriate, some or all of the property for
which the stock underlying such Award is exchanged and, incident thereto, make
an equitable adjustment, as determined by the Committee, in the exercise price
of the Options, if applicable, or the number of shares or amount of property
subject to the Award or, if appropriate, provide for a cash payment to the
Participants in partial consideration for the exchange of the Awards as the
Committee may consider appropriate to prevent dilution or enlargement of rights;

                        (B)       cancel, effective immediately prior to the
occurrence of such event, any Award outstanding immediately prior to such event
(whether or not then exercisable or vested), and, in full consideration of such
cancellation, pay to the Participant to whom such Award was granted an amount in
cash, for each share of Common Stock subject to such Award, equal to: (x) with
respect to an Option, the excess of (1) the value, as determined by the
Committee in its absolute discretion, of securities and property (including
cash) received by the holder of a share of Common Stock as a result of such
event over (2) the Exercise Price of such Option; and (y) with respect to a
Restricted Stock Unit, the value, as determined by the Committee in its absolute
discretion, of the securities and property (including cash) received by the
holder of a share of Common Stock as a result of such event, or

                        (C)       provide for any combination of (A) or (B). 

8

--------------------------------------------------------------------------------



8.4       Other Changes.  In the event of any change in the capitalization of
the Company or a corporate change other than those specifically referred to in
Sections 8.1, 8.2 or 8.3 hereof, the Committee shall, in its absolute
discretion, make such adjustments in the number and class of shares subject to
Awards outstanding on the date on which such change occurs and, if applicable,
in the per-share exercise price of each such Option, as the Committee may, in
its absolute discretion, consider appropriate to prevent dilution or enlargement
of rights. 

8.5       No Other Rights.  Except as expressly provided in this Plan or the
Award Agreements evidencing the Awards, the Participants shall not have any
rights by reason of (i) any subdivision or consolidation of shares of Common
Stock or shares of stock of any class, (ii) the payment of any dividend, any
increase or decrease in the number of shares of Common Stock, or (iii) shares of
stock of any class or any dissolution, liquidation, merger or consolidation of
the Company or any other corporation.  Except as expressly provided in this Plan
or the Award Agreements evidencing the Awards, no issuance by the Company of
shares of Common Stock or shares of stock of any class, or securities
convertible into shares of Common Stock or shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Common Stock subject to an Award or, if applicable, the
exercise price of any Option. 

9.         Withholding Taxes

9.1       Cash Remittance.  Whenever shares of Common Stock are to be issued
upon the exercise of an Option or the time specified in a Restricted Stock Unit
Agreement, the Company shall have the right to require the Participant to remit
to the Company in cash an amount sufficient to satisfy federal, state, local and
foreign withholding tax requirements, if any, attributable to such exercise,
grant or lapse prior to the issuance of any shares or the effectiveness of the
lapse of such restrictions.  Without limitation on the foregoing, the Company
shall have the right to require the Participant to remit to the Company or any
of its Affiliates in cash an amount sufficient to satisfy any applicable tax
liability, including, without limitation, that if the Company or any of its
Affiliates is liable to account for or deduct any tax, national insurance or
other fiscal impositions or duties payable as a result of the exercise of the
Option or the issue or transfer of shares of Common Stock from the salary or
other earnings of the Participant in any relevant payment period and such salary
or earnings are insufficient to meet the liability of the Company or any of its
Affiliates, then the Company shall have the right to require the Participant to
remit to the Company or any of its Affiliates in cash an amount sufficient to
satisfy this liability. 

9.2       Stock Remittance.  At the election of the Participant, subject to the
approval of the Committee, when shares of Common Stock are to be issued upon the
exercise of an Option or the time specified in a Restricted Stock Unit
Agreement, the Participant may tender to the Company a number of shares of
Common Stock owned by the Participant having a Fair Market Value at the tender
date determined by the Committee to be sufficient to satisfy the federal, state
and local withholding tax requirements, if any, attributable to such exercise or
grant but not greater than such withholding obligations.  Such election shall
satisfy the Participant’s obligations under Section 9.1 hereof, if any. 

9.3       Stock Withholding.  At the election of the Participant, subject to the
approval of the Committee, when shares of Common Stock are to be issued upon
exercise of an Option or the time specified in a Restricted Stock Unit
Agreement, the Company shall withhold a number of such shares having a Fair
Market Value at the exercise date determined by the Committee to be sufficient
to satisfy the federal, state and local withholding tax requirements, if any,
attributable to such exercise or grant but not greater than such withholding
obligations.  Such election shall satisfy the Participant’s obligations under
Section 9.1 hereof, if any. 



9

--------------------------------------------------------------------------------





10.        Securities Matters

10.1     Registration.  The Company will prepare and file, within two (2)
Business Days of the closing date of the Target Merger, with the SEC a
registration statement on Form S-8 covering the shares of Common Stock to be
issued hereunder.  Notwithstanding anything hereof to the contrary, the Company
shall not be obligated to cause to be issued or delivered any certificates
evidencing shares of Common Stock pursuant to this Plan unless and until the
Company is advised by its counsel that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authority and the requirements of any securities exchange on which
shares of Common Stock are traded.  The Committee may require, as a condition to
the issuance and delivery of certificates evidencing shares of Common Stock
pursuant to the terms hereof, that the recipient of such shares make such
covenants, agreements and representations, and that such certificates bear such
legends, as the Committee deems necessary or advisable. 

10.2     Effectiveness of Option Exercise or Award.  With respect to an Option,
the exercise of such Option granted hereunder shall only be effective at such
time as counsel to the Company shall have determined that the issuance and
delivery of shares of Common Stock pursuant to such exercise is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded.  The Company may, in its sole discretion, defer the effectiveness of an
exercise of an Option hereunder or the issuance or transfer of shares of Common
Stock pursuant to any Award pending or to ensure compliance under federal or
state securities laws.  The Company shall inform the Participant in writing of
its decision to defer the effectiveness of the exercise of an Option or the
issuance or transfer of shares of Common Stock pursuant to any Award.  During
the period that the effectiveness of the exercise of an Option has been
deferred, the Participant may, by written notice, withdraw such exercise and
obtain the refund of any amount paid with respect thereto. 

11.        Effective Date; Plan Term; Amendment of this Plan; Termination of
this Plan

11.1     Effective Date.  The Effective Date of the Plan shall be the date of
adoption of the Plan by the Board. 

11.2     Plan Term.  The Committee shall not grant any Awards under this Plan
after the Grant Date.  All Awards which remain outstanding after such Grant Date
shall continue to be governed by the Plan and the function of the Committee will
be limited to supervising the administration of Awards previously granted. 

11.3     Amendment of this Plan.  The Committee may, in its absolute discretion,
from time to time revise or amend this Plan, provided, however, that any such
amendment shall not impair or adversely affect the Participants’ rights under
any outstanding Award without such Participant’s written consent. 

10

--------------------------------------------------------------------------------



11.4     Termination of this Plan.  The Committee may at any time, in its
absolute discretion, suspend or terminate this Plan.  No awards may be granted
during any suspension of the Plan or after the Plan has been terminated.  The
termination of the Plan shall not affect any Awards previously granted.  After
the Plan terminates, the function of the Committee will be limited to
supervising the administration of Awards previously granted. 

12.        Miscellaneous

12.1     No Special Employment Rights.  Nothing contained in this Plan shall
confer upon the Participants any right with respect to the continuation of their
Employment or interfere in any way with the right of the Company or an
Affiliate, subject to the terms of any separate employment agreements to the
contrary, at any time to terminate such Employment or to increase or decrease
the compensation of the Participants from the rate in existence at the time of
the grant of any Award. 

12.2     Right of Offset.  If a Participant becomes entitled to a distribution
of benefits under this Plan, and if at such time the Participant has any
outstanding debt, obligation, or other liability representing an amount owing to
the Company or any of its Affiliates, the Company, upon a determination by the
Committee, and to the extent permitted by applicable law, may offset such amount
so owing against the amount of benefits otherwise distributable.  Such
determination shall be made by the Committee. 

12.3     No Obligation to Exercise an Option.  The grant to the Participants of
the Options shall impose no obligation upon the Participants to exercise such
Options. 

12.4     Notices.  All notices and other communications hereunder shall be in
writing and shall be given and shall be deemed to have been duly given if
delivered in person, by cable, telegram, telex or facsimile transmission, to the
parties as follows:

If to the Participant, to the Participant’s last known address. 

If to the Company:

MEMC Electronic Materials, Inc. 

Attention: Vice-President, Human Resources

501 Pearl Dr. 

St.  Peters, MO 63376

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall only be
effective upon receipt. 

12.5     Descriptive Headings.  The headings in this Plan are for convenience of
reference only and shall not limit or otherwise affect the meaning of the terms
contained herein. 

12.6     Gender.  All references herein to the masculine gender shall include
the feminine. 

12.7     Severability.  In the event that any one or more of the provisions,
subdivisions, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, subdivision, word, clause, phrase or
sentence in every other respect and of the remaining provisions, subdivisions,
words, clauses, phrases or sentences hereof shall not in any way be impaired, it
being intended that all rights, powers and privileges of the Company and
Participants shall be enforceable to the fullest extent permitted by law. 



11

--------------------------------------------------------------------------------





12.8     Governing Law.  This Plan shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to the provisions governing conflict of laws. 

12

--------------------------------------------------------------------------------



The undersigned hereby certifies that the Board of Directors of the Company duly
adopted this Plan on October 21, 2009. 

 

 

Name:

/s/ Bradley D.  Kohn

 

 

Bradley D.  Kohn,

 

Title:

Vice President, General Counsel and
Corporate Secretary

 

 

 

 

Date:

October 21, 2009

 

13

--------------------------------------------------------------------------------

